—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the Board of Education of Amityville Union Free School District appeals from an order of the Supreme Court, Suffolk County (Floyd, J.), dated July 22, 1994, which granted the petitioner’s application.
Ordered that the order is affirmed, with costs.
The record establishes that on the date of the subject shooting incident at Amityville High School the appellant acquired *414actual knowledge of the facts underlying the petitioner’s claim (see, Matter of Sanna v Bethpage Pub. Schools Union Free School Dist. 21, 193 AD2d 606; Matter of Tortorici v East Rock-away Pub. School Dist. 19, 191 AD2d 495; Friedman v Syosset Cent. School Dist., 154 AD2d 337). In addition, the appellant failed to substantiate its assertion that it would be prejudiced by the late service of the petitioner’s notice of claim (see, Matter of Sanna v Bethpage Pub. Schools Union Free School Dist. 21, supra). Accordingly, the Supreme Court did not improvidently exercise its discretion in granting the petitioner’s application for permission to serve a late notice of claim (see, General Municipal Law § 50-e [5]). Rosenblatt, J. P., O’Brien, Pizzuto and Goldstein, JJ., concur.